In this case, principal emphasis was placed upon whether the phrase, "a state liquor store," as used in Section 4301.11 of the Revised Code is broad enough to include a warehouse used for the storage of spirituous liquor purchased by the Department of Liquor Control. In our opinion it does not include a warehouse, and we believe the Legislature clearly demonstrated this in several places in the Liquor Control Act, Section 4301.01 etseq. For example, in the enumeration of powers of the Department of Liquor Control in Section *Page 11 4301.10 (A) (3), Revised Code, the department is authorized to operate, manage and control not only retail and wholesale state liquor stores but also plants of various kinds, warehouses and other facilities. The fact that "warehouses" were enumerated in addition to retail and wholesale state liquor stores would indicate that the warehouses were not included within the meaning of the term, "state liquor store."
Further, under the language used in the local option election sections of the law, Section 4301.32 et seq., Revised Code, further support for this view is found. In a local option election the fifth question upon which electors may vote "yes" or "no" is:
"Shall state liquor stores for the sale of spirituous liquorby the package, for consumption off the premises where sold, be
permitted in . . . . . .?" (Emphasis added.) (See Section 4301.35
[E], Revised Code.)
Section 4301.36 of the Revised Code provides that if the majority of the votes cast is negative upon the question of continuing state liquor stores, all such stores shall be forthwith closed.
The appellant appears to give little or no attention to the power given to the Board of Liquor Control under Sections 4301.03
and 4301.04, Revised Code, to adopt rules and regulations relating to the management and conduct of state liquor stores and the fixing of wholesale and retail prices. Nor is reference made to the provisions of regulations Nos. 33 and 36 of the board requiring permit holders to purchase spirituous liquors at wholesale liquor stores and establishing practices and procedures governing permit holders "in the areas surrounding the warehouse cities." Many of the provisions of regulation No. 36 cannot be complied with if no wholesale store is located in the warehouse.
As before stated, however, questions as to the disregard by the appellee of a part, at least, of regulation No. 36 as a result of the discontinuance of a warehouse wholesale store appear not to be within the scope of this appeal and, having not been raised thereby, will not be considered. In other respects, I concur in the majority opinion.
GRIFFITH, J., of the Seventh Appellate District, sitting by designation in the Second Appellate District. *Page 12